EXAMINER’S COMMENT
  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Incorporation by Reference 
This application incorporates by reference U.S. Patent Application No. 29745891entitled FACE MASK, filed on August 10, 2020. All the material from the U.S. Patent Application which is essential to the claimed design is included in this application. It is understood that any material in the U.S. Patent Application which is not present in this application forms no part of the claimed design. 

Contact Information 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Hoffman whose telephone number is (571) 272-9850.  The examiner can normally be reached Monday-Friday 8:30am-5:00pm.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Eric Goodman, can be reached at (571) 272-4734. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If 
 
 
/M. H./
Patent Examiner, Art Unit 2919

/Richard Kearney/   
Primary Patent Examiner, Art Unit 2911
Date:  3/14/2022